Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
Claim 1-9 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Kuntzman et al. (US 2017/0230757 A1), teaches a method for manufacturing a MEMS microphone including steps of:
select a base (802), deposit a first oxidation layer (sacrificial silicon dioxide (saccox) 804) on the first layer of the base (Fig. 9 and ¶ 0065);

depositing a second oxide layer (saccox 808) on the surface of the first diaphragm structure (806) (Fig. 11 and ¶ 0067);
depositing a material layer of back plate (810) on the surface of the second oxidation layer; wherein the back plate material layer is patterned, and a plurality of acoustic through holes are formed in a middle main body area of the back plate material layer (Fig. 12 and ¶ 0068, 0039, 0045);
depositing a third oxidation layer (saccox 812) on the back plate structure, and flatten (planarization) the third oxidation layer (¶ 0069); wherein the third oxide layer (812) 


depositing a third polycrystalline silicon layer (polysilicon 816) on the flattened surface of the third oxide layer to form a second diaphragm structure (Fig. 15 and ¶ 0071);

wherein the second and third oxide layers between the first polycrystalline silicon layer and the third polycrystalline silicon layer and within the range of the middle main body area of the back plate are removed 

preparing an extraction electrodes of the first vibrating diaphragm structure, the second vibrating diaphragm structure and the back plate structure (shown in Fig. 2);
back-etching the base to form a back cavity area (822) corresponding to the central main body area of the back plate structure (Fig. 18 and ¶ 0074).
Kuntzman fails to teach
wherein the third oxide layer and the second oxide layer are patterned to form a supporting component deposition hole between the acoustic through holes, and the deposition hole of the supporting component exposes the first diaphragm structure;
depositing a material layer of supporting component to fill the deposition hole of supporting component;
flattening the surface of the third oxide layer to remove the supporting component material layer of supporting component outside the deposition hole of supporting component;
graphing the third polycrystalline silicon layer to form a plurality of releasing holes; 
wherein the second and third oxide layers between the first polycrystalline silicon layer and the third polycrystalline silicon layer and within the range of the middle main body area of the back plate are removed through the releasing hole to form an inner cavity;
depositing a sealing material layer on the third polycrystalline silicon layer for sealing the releasing hole, wherein the sealing material layer is patterned to remove the redundant part.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Kuntzman fails to teach in combination with the rest of the limitations of the claim.
Claims 2-9 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687